Citation Nr: 0218500	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1966 to August 1970.  He had 
service in the Republic of Vietnam, where his awards and 
decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

By a rating action in July 2002, the RO raised the 
veteran's rating for PTSD from 30 percent to 70 percent.  
It also granted a total rating due to unemployability 
caused by his service-connected disabilities.  In 
addition, to PTSD, service connection was in effect for 
the following disabilities:  diabetes mellitus, evaluated 
a 20 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left upper extremity, 
evaluated as 10 percent disabling; and the residuals of a 
healed ulcer of the left lower extremity, above the medial 
malleolus, evaluated as noncompensable.

In a statement, received in July 2002, the veteran claimed 
entitlement to increased ratings for each of his service-
connected disabilities.  That claim has not been 
considered with respect to diabetes mellitus; peripheral 
neuropathy of the left upper and lower extremities; and 
the residuals of a healed ulcer of the left lower 
extremity.  Those issues have not been certified to Board 
on appeal, nor have they been developed for appellate 
consideration.  Accordingly, the Board has no jurisdiction 
over those issues, and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2001); 
38 C.F.R. § 20.101 (2002).  They are, therefore, referred 
to the RO for appropriate action. 



FINDING OF FACT

The veteran's PTSD, manifested primarily by anxiety; 
irritability; a depressed mood; emotional lability with 
crying spells; sleep impairment with frequent nightmares 
of his experiences in Vietnam; frequent intrusive 
thoughts; and impaired concentration, renders him 
unemployable.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5107(b) (West 
1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  That law redefined the obligations of 
the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  By virtue of information sent to the 
veteran in evidence requests, dated in August 2001 and 
June 2002, and in the Statement of the Case (SOC), issued 
in October 2002, the veteran and his representative were 
notified of evidence necessary to substantiate the claim 
of entitlement to an increased rating for PTSD.  Indeed, 
the SOC sets forth the text of the enabling regulations 
applicable to the VCAA (38 C.F.R. § 3.159).  Those notices 
informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The 
RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; and in fact, 
it appears that all evidence so identified has been 
obtained and associated with the claims folder.  Such 
evidence includes VA outpatient records, reflecting 
treatment at the Mental Health Clinic in August 2001 and 
June 2002.  In this regard, it should be noted that the 
veteran has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to 
support the issue of entitlement to an increased rating 
for PTSD.  During its evaluation, the RO scheduled VA 
psychiatric examinations to evaluate the extent of the 
veteran's PTSD.  Those examinations were performed in 
November 2001 and July 2002, and the reports of those 
examinations were associated with the claims folder.  
Finally, the RO has informed the veteran of his right to 
have a hearing in association with his appeal; however, to 
date, he has declined to exercise that right.  
Accordingly, there is no need for further development of 
the evidence in order to meet the requirements of the 
VCAA.  

II.  The Facts

In May 2001, the veteran was treated by a private health 
care provider, in part, for depression.

During outpatient treatment at the VA Mental Health Clinic 
in August 2001, the veteran reported that since service, 
he had been plagued by nightmares, along with intrusive 
recollections of his time in Vietnam.  He had reportedly 
had severe symptoms of anger, irritability, startle 
reaction, and suspiciousness.  It was noted that he 
experience impaired sleep and could only sleep when the 
sun came up.  It was also noted that he experienced mood 
swings over a period of minutes or hours.  He reportedly 
began taking psychotropic medication in the early 1990's 
which he "now" received from his family doctor.  He had 
not seen a mental health care professional since the early 
1990's and had never had any psychiatric hospitalizations.  
It was noted that he had had a number of jobs and at the 
time of his treatment was working in the computer field.  
He felt that his career would have been much better had he 
never been in the service.

On mental status examination, the veteran was attentive, 
alert, and oriented, and he made eye contact through about 
half of the interview.  He was cooperative but noticeably 
irritable when he talked about certain things, such as his 
job and PTSD symptoms.  Otherwise, his speech was of 
fluent and unpressured and of normal tone and rate.  His 
mood was a bit dysphoric, a bit irritable, and at times, 
labile.  There was no suicidal or homicidal ideation, nor 
was there evidence of psychosis.  The veteran's insight 
and judgment were intact.  The relevant diagnosis was 
PTSD.  The health care provider considered the symptoms 
productive of moderate impairment, and he was assigned a 
GAF of 55.  (GAF stands for global assessment of 
functioning which under the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA 
in the evaluation of mental disorders. 38 C.F.R. § 4.125, 
4.130 (2002).  A 55-60 GAF score indicates moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 240, 242 (1995).  A GAF of 50 is 
defined as 'Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).

In November 2001, the veteran underwent a VA psychiatric 
examination.  He reported frequent nightmares of his 
experiences in Vietnam and stated that caused insomnia, 
agitation, anxiety, and difficulty with relationships.  He 
noted that he was taking psychotropic medication.  He also 
noted that he was employed full time as a computer 
consultant.  

On examination, the veteran was dressed appropriately and 
was clean shaven.  He made good eye contact with the 
examiner and answered questions appropriately.  His speech 
and voice were normal, and he presented no homicidal or 
suicidal ideation.  He was alert and well oriented, and 
there was no evidence of delusions, hallucinations, 
paranoia, or psychosis.  His affect was anxious, and his 
mood was also rather anxious.  His judgment was 
appropriate, and his memory was intact.  He demonstrated 
an above average fund of knowledge.  He had some 
difficulty with concentration, and his insight was very 
limited.  The relevant diagnosis was PTSD, and he was 
assigned a GAF of 58.

During treatment at the VA Mental Health Clinic in June 
2002, the veteran was alert, oriented, and attentive; 
however, his mood was mildly depressed.  His affect was 
interactive, full range, and appropriately tearful in 
certain spots.  He began to cry when he reported that he 
had been laid of from the company where he had worked for 
five years.  He agreed with the interviewers assessment 
that the company had not been very good to him or for him 
for quite a while, but felt that after 31 years, he had 
finally gotten to the point where he could have a position 
for which he had been striving.  The veteran felt that he 
had been discriminated against and had consulted an 
attorney.  His speech and language were otherwise of 
normal tone and rate.  He had reportedly been keeping busy 
and had had the energy to pursue other interests.  It was 
also noted that he had maintained his appetite.  There was 
no suicidal or homicidal ideation, and no evidence of 
psychosis.  His cognition, insight, and judgment were 
intact.  The interviewer continued the veteran on 
psychotropic medication and recommended insight-oriented 
therapy.  It was also recommended that the veteran seek 
reevaluation of his PTSD.  

During a VA psychiatric examination in July 2002, the 
veteran's claims file was reviewed.  The veteran noted the 
history of being laid off from his job and was certain 
that much of the problem had to do with PTSD.  Following 
the World Trade Center tragedy on September 11, 2001, he 
had reportedly been totally disoriented.  He had been 
scheduled to facilitate a meeting the following day but 
had been unable to do so.  His then-employers felt that to 
be a form of insubordination.  More serious trouble 
reportedly ensued, and he was laid off in June 2002.
On further discussion, the veteran stated that following 
September 11, he had experienced an increased number of 
flashbacks, nightmares, and intrusive thoughts of his 
experiences in Vietnam.  Such thoughts reportedly made it 
difficult for him to concentrate on his job which required 
analysis and detail orientation.  He reiterated that he 
was unable to get to sleep until sun up, due to his 
nightmares and to the fact that in Vietnam, he felt safe 
only when he slept after sunrise.  

During the mental status examination, the veteran was 
alert, oriented, and attentive, but his mood was clearly 
depressed.  He displayed a full range of affect but was 
tearful on a number of occasions, specifically when 
talking about Vietnam and the impact that his experiences 
had had on his ability to maintain gainful employment.  
His verbal behavior was normal in most respects, except 
for the fact that he spoke so softly, it was difficult to 
hear him.  He denied homicidal or suicidal intent or 
ideation, and no evidence of hallucinations, delusions, or 
psychosis was noted.  He appeared to be of at least normal 
intelligence, and his memory appeared to be unimpaired.  
His insight was good, but his judgment was mildly impaired 
by his depressive outlook. 

The examiner concluded that the veteran had changed and 
was substantially more impaired than during an evaluation 
in February 2001.  She noted that he was no longer 
employed and that his PTSD appeared to be severe enough to 
make employment difficult, if not impossible.  The 
examiner concluded that the impact of the September 11 
tragedy had been substantial and had forced the veteran to 
grapple with the idea that despite a strong work ethic and 
31 years in the work force, he might not be able to work.  
His frequent nightmares and anxiety had yielded a very 
limited amount of sleep, and, as a result of sleep 
deprivation, his concentration had been impaired.  The 
relevant diagnosis was PTSD, chronic, severe, and the 
examiner assigned the veteran a GAF of 41.


III.  Analysis

The veteran seeks a rating in excess of 70 percent for his 
service-connected PTSD. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2001).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  Where, as here, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present (current rating period) level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD is rated in accordance with the provisions of 
38 C.F.R. § 4.130, DC 9411.  A 70 percent rating is 
warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships.  A 100 percent disability rating 
is warranted when there are such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 

A review of the evidence discloses that the veteran's PTSD 
is manifested primarily by anxiety; irritability; a 
depressed mood; emotional lability with crying spells; 
frequent nightmares and intrusive thoughts of his 
experiences in Vietnam; and impaired concentration.  Such 
manifestations have reportedly gotten worse since the 
tragedy on September 11, 2001 and have played a 
significant role in the loss of the veteran's job.  
Indeed, the most recent examiner found them so significant 
that she concluded that PTSD, by itself, could render the 
veteran unemployable.  Therefore, the Board is of the 
opinion that on balance, the most recent evidence more 
nearly reflects the criteria for a 100 percent schedular 
rating for PTSD.  Accordingly, the appeal is granted.

In arriving at this decision, the Board notes the 
representative's contentions (VA Form 9, received in 
October 2002) that the RO has committed numerous errors:  
1) failure to adjudicate issues reasonably raised by the 
record;  2) legal errors;  3) errors in fact finding; 4) 
failure to follow Manual 21-1; 5) failure to comply with 
the VCAA, including the failure to assist the veteran; 6) 
failure to provide an adequate examination; and 7) other 
due process errors.  He does not, however, provide any 
specific examples of such errors to support his 
contentions.  Accordingly, there is no basis to further 
develop the claim of entitlement to an increased rating 
for PTSD.  



ORDER


Entitlement to a 100 percent schedular evaluation for PTSD 
is warranted, subject to the law and regulations governing 
the award of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

